Title: From George Washington to Edmund Randolph, 30 November 1789
From: Washington, George
To: Randolph, Edmund

 
          
            Dear Sir,
            New York Novr 30th 1789.
          
          Your letter of the 8th of October gave me pleasure, as I not only entertain hopes, but shall fully expect from the contents of it, to see you in the Office of Attorney General when the purposes mentioned by you for the delay are answered.
          I shall now mention some matters to you in confidence. Mr Pendleton declining to accept the appointment of District Judge has embarrassed me—& this embarrassment was not a little encreased by the lateness of the period at which (being on a tour through the Eastern States) I came to the knowledge of it. When I was about to make the nominations in the Judiciary, for the Union, the character & abilities of Mr Wythe did not escape me & I accordingly consulted such Gentlemen from the State of Virginia (then in this City) as I thought most likely to have some knowledge of his Inclinations. There opinion was, that as he had lately been appointed sole Chancellor (an Office to which by inclination he was led) and engaged in other avocations which engrossed his attentions and appeared to afford him pleasure he would not exchange the former for a federal appointment. However, Since these appointments have been announced, I have heard that it has been the wonder of some, in Virginia, that Mr Wythe should have been overlooked. The cause (if the epithet applies) I have assigned. and if there was reason to apprehend a refusal in the first instance the Non-acceptance of Colo. Pendleton would be no inducement to him to come forward in the second. To consult him, through the medium of a friend, there was not time, as the 3d Tuesday in Decr is the day appointed for holding the District Court in the District of Virga—and to hazard a second refusal I was, on many accts, unwilling to do. Under these circumstances I have by the Power of the Constitution, appointed Mr Cyrus Griffin during the recess of the Senate. My reasons for this appointment in preference to any other except Mr Wythe are because he has (as I am informed) been regularly bred to the law—has been in the Court of Appeals—Has been discontinued of the Council in Virginia (contrary to the expectation of his friends here at the time, who thought that his temporary appointment as a Negociator with the Southern Indians would not bring him under the disqualifying law of

Virginia) and thereby throw him entirely out of employment—and because I had it in my power to ascertain with precision his acceptance. I shall say nothing of his being a Man of amiable character & of competent abilities, because in these respects some of the present Judges in that State may be his equals—but to what I have said, may be added, he has no employment now and needs the emolument of one as much as any of them.
          I will not conceal from you, that two motives have induced me to give this explanation. The first, if a favourable opportunity should present itself is, that Mr Wythe may, in a delicate manner, be informed of the principles by which I was governed in this business—the second that my inducements to appoint Mr Griffin may not (if the propriety of it should be questioned) be altogether unknown. For Having in every appointment endeavoured, as far as my own knowledge of character⟨s⟩ has extended, or information could be obtained, to select the fittest and most acceptable Persons; & having reason to believe that the appointments which have been made heretofore have given very general satisfaction it would give me pain if Mr Wythe or any of his friends should conceive that he has been passed by from improper motives. I have prejudices against none—nor partialities which shall biass me in favor of any one. If I err then, my errors will be of the head and not of the heart of—My Dear Sir, Your Most Obedient and Affectionate Humble Servant
          
            George Washington
          
        